Citation Nr: 1326657	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected degenerative disc disease.

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from March 1987 to December 1991.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's Virtual VA folder has been reviewed in conjunction with this appeal and reveals no additional pertinent documents for consideration.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A review of the record reflects that the Veteran currently has left knee pain.  VA and private physicians have confirmed this pain in a report of VA examination conducted in June 2010, VA outpatient treatment records dated in September 2010 and an October 2011 letter.  However, the issue here is whether the Veteran has an underlying left knee disability manifested by this pain. The claims file includes an October 2011 written statement from a private physician relating the Veteran's left knee pain, but not an actual disability, to his service-connected back and right knee disabilities.  The rationale upon which the physician relied in relating these conditions is not evident.

During service, the Veteran received treatment for headaches.  Since service, she has received treatment for headaches, characterized as migraines.  There is no opinion of record regarding whether these headaches are chronic, whether they initially manifested during service, or whether, chronic or not, they are otherwise related to the Veteran's service.


Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA joints examination to determine the etiology of her left knee pain.  Provide the claims file to the examiner for review and ask the examiner to note in his report that he conducted such a review.  Also ask him to perform any necessary tests and studies.

Request the examiner to offer opinions regarding: 
(a) whether the Veteran has a current left knee disability manifested by documented left knee pain and, if so; 
(b) whether any such disability is at least as likely as not related to the Veteran's active service; or (c) whether it is related to or aggravated by her service-connected back and/or right knee disability(ies).

Request the examiner to provide an explanation for each opinion expressed with specific reference to the medical evidence of record, including the favorable October 2011 medical opinion. 

2.  Afford the Veteran a VA examination to determine the etiology of her headaches.  Provide the claims file to the examiner for review and ask the examiner to note in his report that he conducted such a review.  Also ask the examiner to perform any necessary tests and studies.


Request the examiner to offer opinions regarding: 
(a) whether the Veteran has a chronic headache disability and, if so; (b) whether it initially manifested during service or is at least as likely as not related to her active service.  

Request the examiner to provide an explanation for each opinion expressed with specific reference to the medical evidence of record. 

3.  Readjudicate the claims.  If either benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an appropriate amount of time to respond and then return the claims file to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


